Citation Nr: 1540182	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-30 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral thoracic outlet syndrome, to include as secondary to service connected disabilities.  

2.  Entitlement to an effective date prior to March 19, 2010 for service connection for ulnar neuropathy of the left upper extremity.

3.  Entitlement to an effective date prior to March 19, 2010 for service connection for ulnar neuropathy of the right upper extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to June 1985 and from June 1985 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the New York, New York, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a hearing held at the RO in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed bilateral thoracic outlet syndrome as the result of his service connected disabilities.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2015).  

A VA medical opinion was obtained in July 2014 that found the Veteran's thoracic outlet syndrome was not related to the Veteran's service connected traumas to the elbows.  A July 2014 addendum reports the same conclusion.  Neither of these opinions addresses the possibility of aggravation.  

The Veteran testified at his April 2015 hearing that he submitted claims for service connection for numbness in his arms to the Salem, Virginia, VA Medical Center (VAMC) in 1999.  He states that these claims were never adjudicated.  Such claims could serve as a basis for an earlier effective date of service connection for the ulnar neuropathies.

The claims folder does not have any records from the Salem, Virginia VAMC for the period in question.  The Veteran testified that his attempts to obtain the records were unsuccessful, although he adds he was told they may be in storage.  

VA has a duty to assist the Veteran in obtaining records in the custody of a Federal department or agency.  This duty continues until it is determined that the records do not exist or that further attempts to obtain them would be futile.  Therefore, VA must make an attempt to obtain the Veteran's records from the Salem, Virginia, VAMC.  38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all records pertaining to the Veteran from the Salem, Virginia, VAMC.  A particular focus should be on obtaining any records from 1999, including any claims.  The VAMC should clarify whether any records were sent to a storage facility.  If so, the AOJ should take the necessary steps to obtain the records from storage.

The efforts to obtain these records should continue until they are obtained, unless it is determined that the records do not exist or that further attempts to obtain them would be futile.  Efforts should be documented in the claims folder.  

2.  Schedule the Veteran for a VA examination in order to determine whether his bilateral thoracic outlet syndrome is related to service or a service connected disability.  All indicated tests and studies should be conducted.  The claim folder should be provided to the examiner for use in the study of this case, and the examination report should state that it has been reviewed.  At the conclusion of the examination and record review, the examiner should attempt to express the following opinions: 

a) Is it as likely as not that the Veteran's bilateral thoracic outlet syndrome was incurred due to active service? 

b) If the answer to (a) is negative, is it as likely as not that the Veteran's bilateral thoracic outlet syndrome was proximately caused by his service connected disabilities (right elbow olecranon spur with osteoarthritis; posttraumatic arthritis of the left elbow due to a chip fracture of the radial head; ulnar neuropathy of the right upper extremity to include carpal tunnel syndrome associated with the right elbow disability; and ulnar neuropathy of the left upper extremity associated with the left elbow disability)?  

c) If the answers to (a) and (b) are both negative, is it as likely as not that the bilateral thoracic outlet syndrome was aggravated (increased in severity beyond natural progression) due to one or more of his service connected disabilities?  

d) If the answer to (c) is positive, is there a baseline level of the non-service connected disability established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability?
.  

The examiner should provide reasons for these opinions.  The examiner should review the May 2015 Shoulder and Arm Conditions Disability Benefits Questionnaire found in VBMS and comment on its findings, particularly the opinion that thoracic outlet syndrome is service related.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

